Exhibit 10.11

REINSTATEMENT AND SECOND AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS REINSTATEMENT AND SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this
“Amendment”) is made effective as of September 19, 2013 (the “Amendment Date”),
by and between WEST VALLEY DISTRIBUTION ASSOCIATES-I, LP, a Washington limited
partnership (“Seller”), and IIT ACQUISITIONS LLC, a Delaware limited liability
company (“Buyer”).

R E C I T A L S

A. Seller and Buyer previously entered into that certain Purchase and Sale
Agreement dated as of August 5, 2013, as amended by that certain First Amendment
to Purchase and Sale Agreement dated as of September 4, 2013 (as amended, the
“Agreement”), pursuant to which Seller agreed to sell, and Buyer agreed to
purchase, that certain real property (the “Property”) situated in the City of
Kent, State of Washington, which Property is more particularly described in the
Agreement.

B. The Inspection Period (as defined in the Agreement) expired on September 18,
2013 without Buyer having waived its termination right pursuant to Section 4.3
of the Agreement. As a result, the Agreement automatically terminated.

C. Seller and Buyer now desire to reinstate and amend the Agreement, upon the
terms and conditions more particularly set forth herein.

A G R E E M E N T

NOW THEREFORE, in consideration of the terms and conditions contained herein,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Seller and Buyer hereby agree to reinstate and amend
the Agreement as follows:

1. Definitions. All defined terms used herein without definition shall have the
meaning ascribed thereto in the Agreement.

2. Reinstatement. The Agreement is hereby reinstated in its entirety, is in full
force and effect, and is amended by this Amendment.

3. Closing Date. Notwithstanding anything to the contrary in the Agreement, the
Closing Date is hereby extended to no later than December 16, 2013, for all
purposes of the Agreement; provided that Buyer shall have the right to
accelerate the Closing Date by delivering ten (10) days’ advance written notice
to Seller.

4. Metropolitan Gymnastics.

(a) Metropolitan Gymnastics Amendment. Buyer and Seller acknowledge and agree
that the terms of the first amendment to the Metropolitan Gymnastics’ Lease (the
“MG Lease Amendment”) require Seller to complete, at Seller’s cost, certain
tenant

 

1



--------------------------------------------------------------------------------

improvements (“Work”) within the premises leased by Metropolitan Gymnastics,
Inc. (“Metropolitan Gymnastics”). Seller agrees that upon the mutual execution
of this Amendment, Seller shall, at Seller’s cost, promptly commence the
construction of the Work and shall diligently pursue the Work to completion in
accordance with the requirements set forth in the MG Lease Amendment. In
connection with the completion of the Work, Seller covenants and agrees that it
shall provide the Title Company with any affidavits required so that the Title
Policy can be issued free of any mechanics’ liens exceptions. In addition,
Seller agrees to provide Buyer with bi-monthly written reports of the status of
completion of the Work.

(b) Pre-Closing Work Completion. If, upon the Closing Date, the Work has been
completed and accepted by Metropolitan Gymnastics in accordance with the
provisions of the MG Lease Amendment, upon the Closing Date, Buyer shall credit
Seller an amount equal to Twenty Five Thousand Dollars ($25,000.00) as partial
reimbursement to Seller for the cost of the Work. In addition, upon the Closing
Date, Seller shall assign to Buyer any warranties that it receives from the
contractors with respect to the Work.

(c) Post-Closing Work Completion. If, upon the Closing Date, the Work has not
been completed and accepted by Metropolitan Gymnastics in accordance with the
provisions of the MG Lease Amendment, in lieu of requiring Seller to complete
the Work before the Closing Date, subject to the terms of this Amendment, Buyer
may agree to cause the completion of the Work following the Closing Date. In
such event, to guaranty Seller’s obligation to pay for the cost of the remaining
Work, simultaneously with the Closing, Escrow Agent shall withhold from the
Purchase Price an amount equal to one hundred ten percent (110%) of the
remaining cost of the Work as reasonably determined by the contractor performing
the Work (the “Metropolitan Gymnastics Holdback Funds”). Escrow Agent shall hold
the Metropolitan Gymnastics Holdback Funds in escrow and distribute the
Metropolitan Gymnastics Holdback Funds in accordance with the provisions of this
Section 3. Such amount shall in no event be deemed a limitation on Seller’s
obligation to pay for the entire cost of all of the Work. Such obligation shall
survive the Close of Escrow and shall not be merged with the recordation of the
Deed.

(i) Release of Metropolitan Gymnastics Holdback Funds. Buyer shall have the
right from time to time to draw from the Metropolitan Gymnastics Holdback Funds
to pay for the Work by submitting to Escrow Agent copies of the invoices
covering such Work. Following its receipt of such draw request from Buyer,
Escrow Agent shall promptly disburse to Buyer from the Metropolitan Gymnastics
Holdback Funds an amount sufficient to pay the applicable invoices without any
further instructions required by the parties hereunder. In the event there is
insufficient funds in the Metropolitan Gymnastics Holdback Funds to cover the
cost of the Work paid for by Buyer, Seller shall promptly pay to Buyer the
amounts set forth in the invoices that were not covered by the Metropolitan
Gymnastics Holdback Funds.

(ii) Unused Metropolitan Gymnastics Holdback Funds. Upon the completion of the
Work and the payment of all third party costs incurred by Buyer to complete the
Work, Buyer shall instruct Escrow Agent to disburse any unused portion of the
Metropolitan Gymnastics Holdback Funds to Seller.

 

2



--------------------------------------------------------------------------------

(iii) Additional Work Reimbursement. Upon the completion of the Work and
reimbursement to Buyer of all costs incurred by Buyer for the cost of the Work,
Buyer shall pay Seller an amount equal to Twenty Five Thousand Dollars
($25,000.00) as partial payment for the cost of the Work. Such obligation shall
survive the Close of Escrow and shall not be merged with the recordation of the
Deed.

(d) Interest. Escrow Agent shall deposit the Metropolitan Gymnastics Holdback
Funds in a separate interest-bearing account at a federally insured state or
national bank reasonably acceptable to Seller and Buyer. All interest accrued on
the Metropolitan Gymnastics Holdback Funds shall be included within and treated
as part of the Metropolitan Gymnastics Holdback Funds.

(e) Escrow Instructions. If required by Escrow Agent, Buyer and Seller agree
that they will promptly instruct Escrow Agent in writing to disburse the
Metropolitan Gymnastics Holdback Funds in accordance with the terms of this
Sections 4. Escrow Agent shall not disburse any portion of the Metropolitan
Gymnastics Holdback Funds except pursuant to the terms of this Amendment,
pursuant to the written instructions of Buyer and Seller as set forth above, or
pursuant to an order of court of competent jurisdiction. Buyer and Seller agree
to execute, deliver and be bound by any reasonable and customary supplemental
escrow instructions which Escrow Agent may require in connection with the
creation and administration of the Metropolitan Gymnastics Holdback Funds,
provided that such supplemental instructions shall not conflict with, amend or
supersede the terms and provisions of this Amendment. Any and all fees and costs
that Escrow Agent may charge in connection with the creation and administration
of the Metropolitan Gymnastics Holdback Funds shall be shared equally by Buyer
and Seller.

(f) Escrow Agent Indemnity. Should a dispute arise as to the monies held by
Escrow Agent pursuant to the terms of this Section 3, Buyer and Seller each
agree to hold Escrow Agent harmless and to pay all reasonable attorney’s fees
and expenses that may be incurred should Escrow Agent be sued or decide to file
an interpleader action.

5. Inspection Period. Notwithstanding anything to the contrary in the Agreement,
the expiration of the Inspection Period is hereby extended to 5:00 p.m. (Pacific
Time) on October 2, 2013, for all purposes of the Agreement.

6. Miscellaneous.

(a) Effect of Amendment. Except to the extent the Agreement is modified by this
Amendment, the remaining terms and conditions of the Agreement shall remain
unmodified and in full force and effect. In the event of conflict, between the
terms and conditions of the Agreement and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail and control.
As used in the Agreement, all references to “this Agreement” shall mean and
refer to the Agreement as amended by this Amendment.

 

3



--------------------------------------------------------------------------------

(b) Entire Agreement. The Agreement, together with this Amendment, embodies the
entire understanding between Buyer and Seller with respect to its subject matter
and can be changed only by an instrument in writing signed by Buyer and Seller.

(c) Counterparts. This Amendment may be executed in one or more counterparts,
including facsimile counterparts or electronic counterparts, each of which shall
be deemed an original but all of which, taken together, shall constitute one in
the same Amendment.

(d) Applicable Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of Washington without regard
to conflicts of law principles.

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first written above.

 

SELLER: WEST VALLEY DISTRIBUTION ASSOCIATES-I, LP, a Washington limited
partnership By:  

/s/ Nick Westlund

Name:  

Nick Westlund

Title:  

General Partner

BUYER: IIT ACQUISITIONS LLC, a Delaware limited liability company By:   IIT Real
Estate Holdco LLC,   its Sole Member   By:  
Industrial Income Operating Partnership LP,     its Sole Member     By:  
Industrial Income Trust Inc.,       its General Partner       By:  

/s/ Thomas G. McGonagle

      Name:  

Thomas G. McGonagle

      Title:  

CFO

 

4